DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status:
Claims 1 and 18-36		Pending
Claims 2-17			Cancelled
Prior Art Reference:
Deminski			US 4,338,037

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 35 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: claim states (lines 3-4), “…comprises a spherical radius (SR) which corresponds to 10 times to 18 times.” Examiner believes it should state, “…comprises a spherical radius (SR) which corresponds to 10 times to 18 times the outer diameter (D) of the threaded portion.” However, in doing so, claim 35 then becomes an exact duplicate of claim 36. Examiner suggests cancelling claim 35.

Claim Objections
Claim 26 is objected to because of the following informalities:  line 3 has miscellaneous characters (35; 75).  Appropriate correction is required.

Allowable Subject Matter
Claims 22 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 18-21, 23-28, 30-36 are rejected under 35 U.S.C. 103 as being unpatentable over Deminski (US 4,338,037).

Regarding claim 1, Deminski discloses a pretensioning element pressure screw (abstract) having a shank (23) which has a first end (fig. 3) and a second end (fig. 3) 
except for [wherein the outer diameter (dg) of the threadless shank portion (fig. 3) corresponds to 0.95 times to 1.5 times, the outer diameter (D) of the threaded portion (23)].
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges wherein the outer diameter (dg) of the threadless shank portion corresponds to 0.95 times to 1.5 times, the outer diameter (D) of the threaded portion limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Refer to MPEP § 2144.05.

Regarding claim 18, Deminski discloses the pretensioning element pressure screw according to claim 1, except for wherein the thread at the thread portion (23) is formed as a fine pitch thread.
	However, it would have been an obvious matter of design choice wherein the thread at the thread portion is formed as a fine pitch thread, as Applicant has not 

Regarding claim 19, Deminski discloses the pretensioning element pressure screw according to claim 1, wherein the engagement means is formed as an hexagonal socket or the engagement means (24) is formed as a hexagonal head (col. 2, lines 59-62), except for [whereby the outer diameter of the hexagonal head (col. 2, lines 59-62) corresponds to 0.85 times to 0.95 times the outer diameter (D) of the threaded portion (23)].
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges whereby the outer diameter of the hexagonal head corresponds to 0.85 times to 0.95 times the outer diameter (D) of the threaded portion limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Refer to MPEP § 2144.05.

Regarding claim 20, Deminski discloses the pretensioning element pressure screw according to claim 1, except for wherein the outer diameter (dg) of the threadless shank portion (fig. 3) is curved to 0.1 mm.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges wherein the outer diameter (dg) of the threadless shank portion is curved to 0.1 mm limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Refer to MPEP § 2144.05.

Regarding claim 21, Deminski discloses the pretensioning element pressure screw according to claim 1, except for wherein the length (Lg) of the threaded portion (23) corresponds to 1.0 times to 3.0 times the outer diameter (D) of the threaded portion (23).
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges wherein the length (Lg) of the threaded portion corresponds to 1.0 times to 3.0 times the outer diameter (D) of the threaded portion limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Refer to MPEP § 2144.05.

Regarding claim 23, Deminski discloses the pretensioning element pressure screw according to claim 21, except for wherein the length (Lg) of the threaded portion (23) of a hexagonal head (col. 2, lines 59-62) as an engagement means (24) corresponds to 2.5 times to 3.0 times of the outer diameter (D) of the threaded portion (23). 
 However, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges wherein the length (Lg) of the threaded portion of a hexagonal head as an engagement means (24) corresponds to 2.5 times to 3.0 times of the outer diameter (D) of the threaded portion limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Refer to MPEP § 2144.05.  
 
Regarding claim 24, Deminski discloses the pretensioning element pressure screw according to claim 1, wherein the second end (fig. 3) of the shank (23) comprises a convex design (25), the convex design (25) comprises the shape of a spherical portion (fig. 3) and except for [further comprises a spherical radius (SR) which corresponds to 10 times to 18 times the outer diameter (D) of the threaded portion (23)].
 However, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges that further general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Refer to MPEP § 2144.05.  

Regarding claim 25, Deminski discloses the pretensioning element (abstract) comprising a nut body (16) and a plurality of pretensioning element pressure screws (22) which are engaged in circumferentially spaced-apart threaded openings (20) of the nut body (16),
wherein the pretensioning element pressure screws (22) each have a shank (23) which has a first end (fig. 3) and a second end (fig. 3) which is arranged opposite the first end (fig. 3), whereby starting from the first end (fig. 3) a threaded portion (23) having an outer diameter (D) and a threadless shank portion (fig. 3) adjoining the threaded portion (23) with an outer diameter (dg) is provided, which extends to the second end (fig. 3) of the shank (23), and with an engagement means (24) for a tool, which is provided at the first end (fig. 3) of the shank (23),
except for [wherein the outer diameter (dg) of the threadless shank portion (fig. 3) corresponds to 0.95 times to 1.5 times the outer diameter (D) of the threaded portion (23)].
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges wherein the outer diameter (dg) of the threadless shank portion corresponds to 0.95 times to 1.5 times, the outer diameter (D) of the threaded portion limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Refer to MPEP § 2144.05.

Regarding claim 26, Deminski discloses the pretensioning element according to claim 25, except for wherein each threaded opening (20) comprises an internal threaded portion (col. 2, lines 47-50 and 55-58) with a length (Lf), and the length (Lf) of the internal threaded portion (col. 2, lines 47-50 and 55-58) (35; 75) corresponds to 1.3 times to 2.5 times the length (Lg) of the threaded portion (23) of the pretensioning element pressure screw (22).
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges wherein each threaded opening comprises an internal threaded portion with a length (Lf), and the length (Lf) of the internal threaded portion (35; 75) corresponds to 1.3 times to 2.5 times the length (Lg) of the threaded portion (23) of the pretensioning element pressure screw limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or In re Aller, 105 USPQ 233.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Refer to MPEP § 2144.05.

Regarding claim 27, Deminski discloses the pretensioning element according to claim 25, except for wherein each threaded opening (col. 2, lines 47-50 and 55-58) comprises a threadless countersink (21, fig. 3), and the length (Lk) of the threadless countersink (21, fig. 3) corresponds to advantageously 0.8 times to 1.1 times the length (Ls) of the threadless shank portion (fig. 3) of the pretensioning element pressure screw (22).
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges wherein each threaded opening comprises a threadless countersink, and the length (Lk) of the threadless countersink corresponds to advantageously 0.8 times to 1.1 times the length (Ls) of the threadless shank portion of the pretensioning element pressure screw limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Refer to MPEP § 2144.05.

Regarding claim 28, Deminski discloses the pretensioning element according to claim 25, wherein the pretensioning element (fig. 3) further comprises a support disc (26), of which the second ends (fig. 3) of the plurality of pretensioning element pressure screws (22) come into contact at least during tensioning of the same.

Regarding claim 30, Deminski discloses the pretensioning screw body element (abstract) comprises a screw body shank (11), a screw body head (16) at one end of the screw body shank (11), and a plurality or at least two pretensioning element pressure screws (22), which engage in circumferentially spaced-apart threaded openings (20) in the screw body head (16), wherein the pretensioning element pressure screws (22) each have a shank (23) which has a first end (fig. 3) and a second end (fig. 3) which is arranged opposite the first end (fig. 3), whereby starting from the first end (fig. 3) a threaded portion (23) having an outer diameter (D) and a threadless shank portion (fig. 3) adjoining the threaded portion (23) with an outer diameter (dg) is provided, which extends to the second end (fig. 3) of the shank (23), and with an engagement means (24) for a tool, which is provided at the first end (fig. 3) of the shank (23),
except for [wherein the outer diameter (dg) of the threadless shank portion (fig. 3) corresponds to 0.95 times to 1.5 times the outer diameter (D) of the threaded portion (23)].
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges wherein the outer diameter (dg) of the threadless shank portion corresponds to 0.95 times to 1.5 general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Refer to MPEP § 2144.05.

Regarding claim 31, Deminski discloses the pretensioning screw body element according to claim 30, except for wherein each threaded opening (20) comprises an internal thread portion (col. 2, lines 47-50 and 55-58) having a length (Lf), whereby the length (Lf) of the internal threaded portion (col. 2, lines 47-50 and 55-58) corresponds to 1.3 times to 2.5 times the length (Lg) of the threaded portion (23) of the pretensioning element pressure screw (22).
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges wherein each threaded opening comprises an internal threaded portion with a length (Lf), and the length (Lf) of the internal threaded portion corresponds to 1.3 times to 2.5 times the length (Lg) of the threaded portion (23) of the pretensioning element pressure screw limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Further, it has been held that discovering an optimum value of a result effective variable involves only In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Refer to MPEP § 2144.05.

Regarding claim 32, Deminski discloses the pretensioning screw body element according to claim 30, except for wherein each threaded opening (20) comprises a threadless countersink (21, fig. 3), wherein the length (Lk) of the threadless countersink (21, Fig. 3) corresponds to advantageously 0.8 times to 1.1 times the length (Ls) of the threadless shank portion (fig. 3) of the pretensioning element pressure screw (22).
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges wherein each threaded opening comprises a threadless countersink, and the length (Lk) of the threadless countersink corresponds to advantageously 0.8 times to 1.1 times the length (Ls) of the threadless shank portion of the pretensioning element pressure screw limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Refer to MPEP § 2144.05.

Regarding claim 33, Deminski discloses the pretensioning screw body element according to claim 30, wherein the pretensioning screw body element (fig. 3) further comprises a support disc (26), of which the second ends (fig. 3) of the plurality of 

Regarding claim 34, Deminski discloses the pretensioning element pressure screw according to claim 1, wherein the second end (fig. 3) of the shank (23) comprises a convex design (25), and the convex design (25) comprises the shape of a spherical portion (fig. 3).

Regarding claim 35, as best understood by Examiner, Deminski discloses the pretensioning element pressure screw according to claim 1, wherein the second end (fig. 3) of the shank (23) comprises a convex design (25), and the convex design (25) comprises the shape of a spherical portion (fig. 3) and except for [further comprises a spherical radius (SR) which corresponds to 10 times to 18 times].
 However, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges that further comprises a spherical radius (SR) which corresponds to 10 times to 18 times limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Refer to MPEP § 2144.05.  

Regarding claim 36, Deminski discloses the pretensioning element pressure screw according to claim 1, wherein the second end (fig. 3) of the shank (23) comprises a convex design (25), and the convex design (25) comprises the shape of a spherical portion (fig. 3) and except for [further comprises a spherical radius (SR) which corresponds to 10 times to 18 times the outer diameter (D) of the threaded portion (23)].
 However, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges that further comprises a spherical radius (SR) which corresponds to 10 times to 18 times the outer diameter (D) of the threaded portion limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Refer to MPEP § 2144.05.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTA S DELISLE (“Bobbi”) whose telephone number is (571)270-3746.  The examiner can normally be reached on M-F: 7 am - 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor D Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERTA S DELISLE/Primary Examiner, Art Unit 3677                                                                                                                                                                                                        

rsd